American Funds Portfolio Series 6455 Irvine Center Drive Irvine, California92618 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary July 6, 2012 Document Control U.S. Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Portfolio Series (“Series”) File No. 333-178936 and No. 811-22656 Dear Sir or Madam: On behalf of the Series, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933 are exhibits containing interactive data format risk/return summary information. The interactive data files included as an exhibit to this filing relate to the form of prospectus filed with the Securities and Exchange Commission on June 15, 2012 pursuant to Rule497 (Accession No. 0001537151-12-000039), which is incorporated by reference into this filing. If you have any questions, please fee free to contact me. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka Attachment
